Citation Nr: 0312576
Decision Date: 06/12/03	Archive Date: 08/07/03

DOCKET NO. 98-09 095               DATE JUN 12, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for rheumatoid arthritis.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Carolyn Wiggins, Counsel 

INTRODUCTION

The veteran served on active duty from October 1952 to September
1954.

This appeal comes to the Board of Veterans' Appeals (Board) from an
April 1997 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Nashville, Tennessee, which denied the
veteran's claim for entitlement to service connection for
rheumatoid arthritis and his application to reopen a claim for
service connection for hearing loss.

A May 2002 Board decision reopened the veteran's claim for service
connection for hearing loss. Thereafter, the Board noted that it
was undertaking additional development with respect to both issues
on appeal pursuant to the authority granted by 38 C.F.R.
19.9(a)(2). That development has since been completed. However, on
May 1, 2003, the United States Court of Appeals for the Federal
Circuit (Federal Circuit) invalidated 38 C.F.R. 19.9(a)(2) and
(a)(2)(ii). See Disabled American Veterans, et al. v. Secretary of
Veterans Affairs, ____F-3d____ Nos. 02-7304, -7305, -7316 (Fed.
Cir. May 1, 2003)). The Federal Circuit held that 38 C.F.R.
19.9(a)(2) is invalid because in conjunction with 38 C.F.R.
20.1304, it allowed the Board to consider additional evidence
without having to remand the case to the agency of original
jurisdiction for initial consideration and without having to obtain
the appellant's waiver, which was contrary to 38 U.S.C. 7104(a).
The Federal Circuit further held that 38 C.F.R. 19.9(a)(2)(11) was
invalid in that it provided 30 days to respond to notice, which was
contrary to 38 U.S.C. 5103(b), which provides a claimant one year
to submit evidence.

Notwithstanding Disabled American Veterans, et al. v. Secretary of
Veterans Affairs, supra, the Board finds that, as the evidence
supports a grant of service connection for bilateral hearing loss,
the full grant of the benefit sought, a remand to

- 2 -

the agency of original jurisdiction for initial consideration of
the additional evidence obtained by the Board is not warranted.
Accordingly, the Board will address the merits of that underlying
claim.

With respect to the issue of service connection for rheumatoid
arthritis, the Board finds that, in light of the Federal Circuit's
holding, the issue must be remanded for the RO to consider the
additional evidence obtained by the Board in the first instance.

FINDING OF FACT

The veteran currently has bilateral hearing loss as defined by the
applicable VA regulation and the only competent medical opinion of
record that addresses the question of causation relates his
bilateral hearing loss to in-service exposure to excessive noise.

CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted. 38
U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303, 3.385 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters. VA has a duty to assist the appellant in the
development of facts pertinent to his claim. There has been a
significant change in the law during the pendency of this appeal.
On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (2000). This law redefines the obligations of VA with
respect to the duty to assist and includes an enhanced duty to
notify a claimant as to the information and evidence necessary to
substantiate a claim for VA benefits.

- 3 -

First, VA has a duty to notify the appellant of any information and
evidence needed to substantiate and complete a claim. 38 U.S.C.A.
5102, 5103 (West Supp. 2002); 38 C.F.R. 3.159(b) (2002).
Information means non-evidentiary facts, such as the claimant's
address and Social Security number or the name and address of a
medical care provider who may have evidence pertinent to the claim.
See 66 Fed. Reg. 45620, 45.630 (August 29, 2001): 38 C.F.R.
3.159(a)(5) (2002). Second. VA has a duty to assist the appellant
in obtaining evidence necessary to substantiate a claim. 38
U.S.C.A. 5103A (West Supp. 2002), 38 C.F.R. 3.159(c) (2002).

As discussed in more detail below, sufficient evidence is of record
to grant this claim. Therefore, no further development is needed.

Factual Background. The veteran's service entrance examination in
August 1952 showed that his ears were normal, a whispered and
spoken voice hearing test was recorded as 15/15, bilaterally. The
service medical records reveal that the veteran was evaluated in
March 1953 for a complaint of an earache since he had been on the
range. The service separation examination in September 1954 showed
that the veteran's ears were again noted to be normal; the
whispered and spoken voice hearing tests was measured as 15/15,
bilaterally.

A VA examination of the veteran was performed in April 1970. The
examiner indicated on the report that there was no hearing loss
present.

The veteran submitted a letter from a friend in January 1984. The
friend wrote that he had known the veteran prior to his military
service. He recalled that, when the veteran returned home from
service, the declarant noticed that the veteran had trouble hearing
normal conversation at times.

The veteran testified at an RO hearing in April 1984 that he first
noticed his hearing loss when he was at boot camp. He was around
artillery at that time and he was not provided cotton or other ear
protection. He was a gunner in the artillery in service.  He had
seen a specialist since service who told him there was nothing that
could be done. (T- 12).

4 -

The veteran submitted an October 1995 audiogram performed by a
private physician.

The veteran testified at a hearing at the RO in December 1998 that
he had not had difficulty with his hearing prior to his military
service. (T-1). He noted that he was in the artillery while on
active duty and had used an M-1 rifle and a machine gun.. No
protective devices for his hearing were issued. He recalled that he
noticed in training that he had ear pain and ringing (T-3) and that
he was evaluated on sick call for the bilateral ear pain. (T-5). He
served in an antiaircraft unit in Korea. (T- 6). He also remembered
that he was given oil to put in his ears. (T-7).

The RO received the veteran's records of outpatient treatment at
the Mountain Home VA Medical Center, in Johnson City, Tennessee in
July 2000. Those records included an audiology consultation, which
revealed that the veteran had impaired hearing. It was also noted
that hearing aids had been ordered for the veteran.

The Board arranged for the veteran to be examined in October 2002.
The audiological evaluation in October 2002 revealed pure tone
thresholds, in decibels, as follows:

                                   HERTZ 
                    500      1000      2000      3000      4000
          RIGHT      30        35        45        90       110
          LEFT       30        30        75        75        85

Speech audiometry revealed speech recognition ability of 48 percent
in the right ear and of 40 in the left ear.

The VA examiner in October 2002 opined that the veteran's bilateral
symmetric high frequency sensorineural hearing loss likely dates
from his service history.

Relevant Laws and Regulations. To establish service connection for
a claimed disability, the facts as shown by evidence must
demonstrate that a particular disease or injury resulting in
current disability was incurred during active service or, if

-5-

preexisting active service, was aggravated therein. 38 U.S.C.A.
1110, 1131 (West 2002).

Service connection may also be granted on a presumptive basis for
certain chronic disabilities, including sensorineural hearing loss,
when it is manifested to a compensable degree within the initial
post service year. 38 U.S.C.A. 1101, 1112, 1113, 1137 (West 2002);
38 C.F.R. 3.307, 3.309 (2002).

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service.
Presumptive periods are not intended to limit service connection to
diseases so diagnosed when the evidence warrants direct service
connection. 38 C.F.R. 3.303(d) (2002).

Impaired hearing will be considered to be a disability when the
auditory threshold in any of the frequencies 500, 1000, 2000, 3000,
4000 Hertz is 40 decibels or greater; or when the auditory
thresholds for at least three of the frequencies 500, 1000, 2000,
3000, or 4000 Hertz are 26 decibels or greater; or when speech
recognition scores using the Maryland CNC Test are less than 94
percent. 38 C.F.R. 3.385 (2002).

Analysis. The VA examination in September 2002 demonstrates that
the veteran has a current diagnosis of bilateral hearing loss as
defined by the applicable VA regulation. Specifically, the
audiogram at that time revealed hearing loss of 40 decibels or
greater in at least one threshold and 26 decibels or greater in at
least three thresholds. 38 C.F.R. 3.385. Following the audiological
evaluation, which resulted in a diagnosis of sensorineural hearing
loss in both ears, a VA physician who examined the veteran in
October 2002 opined that the veteran's bilateral hearing loss
likely dated back to his service history. The only history of
excessive noise exposure obtained from the veteran related to
events while he was on active duty, to include acoustic trauma from
weaponry fire. The examiner added that the veteran's normal
adiological examination did not rule out the contended causal link.

- 6 -

The evidence includes a current diagnosis of bilateral hearing loss
which meets the VA criteria for hearing loss and a competent
medical opinion linking the hearing loss to in-service acoustic
trauma. There is no other competent opinion of record that refutes
this recent VA opinion. Under these circumstances, the Board finds
that service connection for bilateral hearing loss is warranted. 38
C.F.R. 3.303, 3.385.

ORDER

Service connection for hearing loss is granted.

REMAND

The veteran is seeking service connection for rheumatoid arthritis.
The veteran was on active: duty from October 1952 to September
1954. Post-service medical records show that rheumatoid arthritis
was diagnosed in 1990. A VA physician, Dr. Atyia examined the
veteran and provided an opinion as requested by the Board, in
October 2002. The physician reviewed the veteran's claims folder
and medical records and concluded that the veteran currently has
rheumatoid arthritis which began in service. However, Dr. Atyia
also indicated that the veteran's current symptoms are due to
degenerative joint disease rather than rheumatoid arthritis.

In order to prevail on the issue of service connection, generally
there must be medical evidence of a current disability ; medical
or, in certain circumstances, lay evidence of in-service incurrence
or aggravation of a disease or injury; and medical evidence of a
nexus between the claimed in-service disease or injury and the
present disease or injury. It is not clear from the recent VA
opinion as to whether the veteran currently has rheumatoid
arthritis that is linked to service. Moreover, the examiner did not
provide a rationale or cite any clinical or laboratory finding in
the record (e.g., a finding in the service medical records) to
support the causal link. Under these circumstances, the Board finds
that this opinion requires clarification.

- 7 -

The veteran's claim is therefore remanded for the following
actions:

1. Send the claims file to Atif A. Atyia, M.D., of the Mountain
Home VA Medical Center, in Johnson City, Tennessee, for the purpose
of clarifying his October 2002 opinion regarding the onset of the
veteran's rheumatoid arthritis. After a review of the relevant
medical evidence in the claims file, to include the service medical
records, Dr. Atyia is requested to opine whether the veteran
currently has rheumatoid arthritis and, if so, whether it is at
least as likely as not (50 percent or more likelihood) that it
began during or is causally related to some incident or finding
during service. The physician should provide a rationale for any
opinion expressed.

2. If Dr. Atyia is not available to clarify his opinion, please
make arrangements for another VA rheumatologist or orthopedist to
review the record and provide the above opinion. If that clinician
finds it necessary to examine the veteran prior to rendering the
requested opinion, such should be accomplished.

The appellant has the right to submit additional evidence and
argument on the matter or, matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans"
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs

- 8 -

to provide expeditious handling of all cases that have been
remanded by the Board and the Court. See M21-1. Part IV. paras.
8.44-8.45 and 38.02-38.03.

R. F. Williams 
Veterans Law Judge. Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps You can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

9 -



